           Case 1:21-mc-00682-AT Document 1 Filed 08/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 MATTHEW SCHRIER,
                                                  Misc. Case No. 21-mc-682
        Movant,
                                                  Related to Schrier v. Qatar Islamic Bank,
 v.                                               20-cv-60075-RKA (S.D. Fla.)

 DEUTSCHE BANK TRUST
 CORPORATION,

        Respondent.



NOTICE OF MOTION TO COMPEL DEUTSCHE BANK TRUST CORPORATION TO
                     COMPLY WITH SUBPOENA

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Motion to Compel Deutsche Bank Trust Corporation to Comply with Subpoena and the

Declaration of Matthew R. Sellers, and its accompanying exhibits, Movant Matthew Schrier will

move this Court at the United States District Court for the Southern District of New York, 40 Foley

Square, New York, New York 10007, on a date and time to be determined by the Court, for an

order pursuant to Federal Rule of Civil Procedure 45(d) compelling Respondent Deutsche Bank

Trust Corporation to comply with a subpoena issued to it in connection with the pending action of

Schrier v. Qatar Islamic Bank, No. 20-cv-60075-RKA (S.D. Fla.).

       PLEASE TAKE FURTHER NOTICE that, under Local Civil Rule 6.1 of the Local

Rules for the Southern and Eastern Districts of New York, Deutsche Bank Trust Corporation’s

papers in opposition, if any, are due within fourteen (14) days after service of Movant’s Motion

Papers, and Petitioner’s reply papers, if any, are due seven (7) days after service of Deutsche Bank

Trust Corporation’s papers.
             Case 1:21-mc-00682-AT Document 1 Filed 08/19/21 Page 2 of 2




        Respectfully submitted this 19th day of August, 2021.



                                            /s/ Matthew R. Sellers
                                            Matthew R. Sellers
                                            Georgia Bar No. 691202 (pro hac vice forthcoming)
                                            sellers@bmelaw.com
                                            BONDURANT, MIXSON & ELMORE, LLP
                                            1201 West Peachtree Street, N.W., Suite 3900
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 881-4100
                                            Facsimile: (404) 881-4111

                                            Attorney for Petitioner Matthew Schrier




                                               2
#3277663v1
